Citation Nr: 0707753	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-12 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for right shoulder 
impingement, rated as 20 percent disabling effective from 
April 30, 2003, and 30 percent effective from February 1, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1976 to 
September 1979.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Seattle, Washington which denied the veteran's claim for a 
rating in excess of 10 percent for his right shoulder 
bursitis.  A March 2004 decision review officer (DRO) 
decision both recharacterized the veteran's right shoulder 
disability as right shoulder impingement and granted a 20 
percent rating effective from April 30, 2003.  Thereafter, an 
August 2006 DRO decision increased the veteran's rating to 30 
percent effective from February 1, 2006.  In January 2007, 
the veteran testified at a videoconference Board hearing 
before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his January 2007 Board hearing the veteran testified 
that his service-connected right ankle disability has 
increased in severity since his last VA examination and 
includes both musculoskeletal and neurological impairment.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995); 60 Fed. Reg. 43186 (1995).  Accordingly, the appeal 
must be returned to the RO to schedule the veteran for 
musculoskeletal and neurological examinations.  Id; Also see 
38 U.S.C.A. § 5103A(d) (West 2002).  

During his January 2007 Board hearing the veteran also 
testified that he was to have surgery within the next few 
months at the Seattle VA Medical Center to prevent right arm 
paralysis.  Accordingly, on remand, VA should also obtain and 
associate with the claims file any of his outstanding 
treatment records from the Seattle VA Medical Center 
including all records generated in connection with his 
upcoming surgery.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Similarly, although a review of the claims folder shows that 
records from the Social Security Administration (SSA) were 
received by the RO in March 2006, the veteran and his 
representative testified that other SSA records were not 
associated with the claims folder.  Accordingly, on remand, 
VA should also obtain and associate with the claims file any 
outstanding SSA records.  Id.

During his January 2007 Board hearing the veteran also 
testified that his service-connected right shoulder 
disability caused him to be unable to move his arm more than 
a few itches away from his body and therefore interferes with 
his job as a laborer.  The veteran's representative also 
indicated that the disability has diminished the veteran's 
earning capacity and requested extra-schedular consideration.  
Given these allegations, on remand, the RO should also 
consider whether the case should be forwarded to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2006).  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess analysis must be analogously applied.  In 
the present appeal, the appellant was not provided notice of 
the type of evidence necessary to establish effective dates 
for the ratings on appeal.  As these questions are involved 
in the present appeal and the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that includes an explanation as to the type of 
evidence that is needed to establish effective dates.   

Accordingly, the appeal is REMANDED for the following 
actions:  

1.  The veteran should be sent updated 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish both a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess, supra.  

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim, to specifically 
include a copy of the October 2006 SSA 
decision.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, the veteran should be notified in 
writing.  All actions to obtain the 
requested records should also be 
documented fully in the claims file.

3.  The RO should obtain and associate 
with the claims file all of the veteran's 
outstanding treatment records from the 
Seattle VA Medical Center including any 
records generated in connection with his 
upcoming right shoulder surgery.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should also be documented fully 
in the claims file.

4.  After undertaking the above 
development to the extent possible, the 
RO should schedule the veteran for 
orthopedic and neurological examinations 
to determine the current nature and 
severity of his service-connected right 
shoulder disorder.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiners in 
connection with the examinations.  The 
examinations should include any medically 
advisable diagnostic tests or studies for 
an accurate assessment of the right 
shoulder disability including x-rays, 
electromyography (EMG), and a nerve 
conduction study.  Thereafter, in 
accordance with the latest AMIE worksheet 
for rating shoulder disabilities, the 
examiners are to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
all right shoulder disability.

a.  As to the orthopedic 
examination, in addition to any 
other information required by the 
AMIE worksheet, the orthopedic 
examiner should include complete 
range of motion studies of the right 
shoulder and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact must be so 
stated, and an explanation provided 
why such an opinion cannot be 
provided.  

b.  As to the neurological 
examination, in addition to any 
other information required by the 
AMIE worksheet, the neurological 
examiner should provide an opinion 
as to whether the veteran's adverse 
symptomatology is best characterized 
as incomplete and mild, incomplete 
and moderate, or incomplete and 
severe. 

A complete rationale for all opinions 
expressed should be rendered.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess, supra.  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159.

6.  After completion of the above and any 
other development deemed necessary, the 
RO should readjudicate the issue on 
appeal in light of all pertinent 
evidence.  The RO should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth.  If the 
decision is adverse to the veteran, he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be given the opportunity to 
respond before the case is returned to 
the Board. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2005).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


